Citation Nr: 1757302	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-00 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2 due to Agent Orange exposure.  

2.  Entitlement to service connection for a posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include bipolar disorder.  

4.  Entitlement to service connection for a right upper extremity disorder, to include peripheral neuropathy, to include as due to herbicide exposure and/or as secondary to diabetes mellitus.  

5.  Entitlement to service connection for a right lower extremity disorder, to include peripheral neuropathy, to include as due to herbicide exposure, and/or as secondary to diabetes mellitus or service-connected peripheral neuropathy of the left lower extremity.  

6.  Entitlement to service connection for a back disorder, to include as secondary to service-connected peripheral neuropathy of the left lower extremity.  

7.  Entitlement to service connection for a bilateral foot and toe disorder.

8.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity.  

9.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1969 to April 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In November 2016, the Veteran testified at a Board hearing, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In light of the evidence of record, addressed in detail below, the Board has recharacterized the claim as for service connection for a psychiatric disorder, to include PTSD and bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the instant decision, the Board will bifurcate the acquired psychiatric disorder issues, address the merits of the claim for PTSD, and remand the claim for a psychiatric disorder, other than PTSD.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

In an October 2015 rating decision, an increased 20 percent rating was granted for left lower extremity neuropathy, effective from the date of claim of the increased rating, September 29, 2011.  However, as a higher rating is available for a neuropathy disability of the left lower extremity, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Legacy Content Manager (LCM).  LCM contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for service connection for a psychiatric disorder other than PTSD, a right upper extremity, a right lower extremity disorder, a bilateral feet and toe disorder, and a back disorder, an increased rating for the left lower extremity, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence of record indicates that the Veteran set foot in the Republic of Vietnam during service and the Veteran is currently diagnosed with diabetes mellitus.

2.  Resolving all doubt in favor of the Veteran, the most probative evidence of record demonstrates that the Veteran's PTSD is related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  PTSD is related to active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Entitlement to Service Connection for DM

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

In addition, service connection for certain chronic diseases, including type II diabetes mellitus, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R.  §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2017).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a).  If a Veteran was exposed to an herbicide agent during active service, Type II diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

The Veteran asserts that he was exposed to herbicides by virtue of being on the ground in Vietnam (or by being in the inland waterways of Vietnam) during active service.  VA medical records, including an October 2016 VA record, reflect a diagnosis of Type II diabetes mellitus.

The Veteran's service treatment records are negative for any indication of diabetes mellitus.  The Veteran's DD 214 form shows that he was awarded the Vietnam Service Medal but does not indicate service in country in Vietnam.  However, the remainder of the Veteran's personnel records confirm that the Veteran was in Vietnam, specifically in Cam Ranh Bay, between October 1971 and March 1972.  It additionally indicates the Veteran was transferred to Commander, Naval Support Activity in Saigon.  Therefore, herbicide exposure is conceded.

Based on the Veteran's verified service in Vietnam, he must be presumed to have been exposed to an herbicide agent. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Additionally, as there is no affirmative evidence of non-exposure, the Veteran is deemed to have been so exposed.  Accordingly, as he is also shown to have subsequently developed DM, service connection for this disability is warranted.  See 38 C.F.R. § 3.307, 3.309(e).

Service connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As the evidence does not show any diagnosis of psychosis, the chronic provisions are not contemplated by this appeal.  See 38 C.F.R. §§ 3.307, 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).  There are several avenues to document an in-service stressor, other than obtaining verification from the JSRRC or other government records repository.  Lay evidence may establish an alleged stressor may where:  1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.

The Veteran contends that he has a psychiatric disorder, to include PTSD, that is related to his service.  He specifically reports that the psychiatric disorder is related to multiple in-service incidents.  See February 2013 Veteran statement of stressors.  The Board notes that the Veteran has been diagnosed with PTSD and bipolar disorder.  See July 2012 Dr. LM Medical Opinion.  

With respect to an in service disease or injury, the Veteran specifically contends that his duties included turning over supply lines to the River Patrol Boat Base at Cam Rahn to the South Vietnamese.  See February 2013 Veteran Correspondence Detailed stressors.  He also reported taking a Jeep to local villages and being shot at.  

Moreover, the Veteran has reported that witnessing the injury of death of multiple Americans and working closely with the Vietnamese, as he was unable to distinguish who was friend and who was not, caused him to fear for his life on a daily basis.  He further contends that such resulted in his current diagnosis of PTSD.  The Veteran's service personnel records do indicate that he served at Cam Rahn Bay and service in Saigon.  See Veteran Military Personnel Records Performance Record.  In light of the foregoing, the Board finds that the Veteran's allegations regarding his duties during service are both competent and credible.  Next, then, is the issue of whether the currently diagnosed PTSD is related to the in-service events.  

The Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed PTSD is related to the Veteran's service.  In a November 2012 VA examination, the examiner opined that the Veteran did not meet the criteria for PTSD.  In a July 2012 opinion by a private physician, Dr. LM, he stated that the Veteran had PTSD originating in his service in Vietnam.  Dr. LM, however, provided slightly confusing rationale.  Dr. CA, a VA physician, submitted October 2014 and September 2015 etiological opinions.  In both, Dr. CA opined that there was a diagnosis of PTSD and it originated in the Veteran's time in Vietnam - including the stressors as noted above.  In November 2016, Dr. CA submitted a medical opinion that the Veteran experiences PTSD due to his service in Vietnam.  The Board finds that the positive opinions the Veteran has submitted to be competent and probative evidence demonstrating that the Veteran's currently diagnosed PTSD is related to his service.  The Veteran's private medical professional has reviewed the Veteran's history in addition to examining the Veteran, and has concluded that it is at least as likely as not that the disorder is related to the Veteran's service.  The examiner's rationale for his conclusion was based on the Veteran's in service stressors and his psychiatric symptoms which have continued since service.  

In short, based on the total record, the Board finds that there is sufficient competent and probative evidence to indicate a positive nexus between the Veteran's current PTSD and his service.  The benefit sought on appeal is therefore granted.  


ORDER

Service connection for diabetes mellitus due to Agent Orange exposure is granted.  

Service connection for PTSD is granted.


REMAND

VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2017).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Secondary service connection claims may be granted based on a service-connected disability causing or aggravating another disorder.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Medical opinions should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Regarding service connection for a psychiatric disorder other than PTSD, the Board notes that remand is required to obtain a VA examination.  Here, the Veteran has been diagnosed with bipolar disorder.  See July 2012 Dr. LM Medical Opinion.  
Moreover, the Veteran has stated that his duties during service has caused him to have depressed moods since that time.  Accordingly, remand is required.  38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83-86.

Regarding service connection for right upper extremity and right lower extremity disorders, the Board finds that a remand is also appropriate.  Examinations are necessary to get etiological opinions regarding all theories of service connection.  The Veteran alleges that he was exposed to Agent Orange or other herbicides while serving or that it could be due to diabetes mellitus.  As a result of this exposure, he says he developed peripheral neuropathy to the right upper and lower extremities after his discharge from service.  He alleges symptoms such as pain the upper and lower right extremities.  At the Veteran's November 2016 Board hearing he testified that his right lower extremity radiculopathy was secondary to his service connected left lower extremity neuropathy.  

Regarding the Veteran's claim of service connection for a bilateral foot and toe disorder, remand is required for an examination.  The Veteran has sought continued treatment for burning and pain in his feet and toes.  At the Veteran's November 2016 Board hearing he attributed the disability to diabetic peripheral neuropathy.  The Board notes that there exists no medical opinion of record regarding whether the Veteran's foot pain is secondary to his now service connected diabetes mellitus.  In light thereof, and because there is insufficient medical evidence to decide the claim, a VA opinion should be issued to determine whether the Veteran's bilateral foot pain is due to any diagnosed disability or has been caused or aggravated by his service connected diabetes mellitus.  
Regarding his claimed back disorder, remand is required to obtain a VA examination.  The Veteran has claimed that he has a current back disability which is caused by his service.  Specifically he has claimed that such is both due to an in service injury while he was in Vietnam and also secondary to the neuropathy of his left lower extremity.  See Board Hearing Transcript p.27.  The Board notes that the Veteran has a currently diagnosed disability of low back arthritis in addition to low back pain which he related to his currently diagnosed neuropathy.  See Barrow Neurosurgical Associates Treatment Records, November 2013.  With regard to the Veteran's claimed in service injury, the Board finds that the Veteran's service treatment records reveal that while in Vietnam during service in October 1971 the Veteran experienced a fall and injured his right foot and right knee.  The report did not include report of a back injury, however the Board takes the Veteran's statements of an inservice injury while in Vietnam towards the end of his tour to be competent and credible.  Additionally, 1972 records indicate lumbar spine narrowing.  

Remand is further required regarding the increased evaluation claim for neuropathy of the left lower extremity to provide current examinations.  The Veteran underwent a VA examination for his neuropathy in November 2012.  Since such examination, the Veteran testified at the Board hearing in November 2016 that his disability has increased in severity.  Thus, a current examination is warranted to determine the current severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (providing that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Finally, the issue of TDIU must be developed and readjudicated as new disabilities have been service-connected.  See Friscia v. Brown, 7 Vet. App. 294, 297   (1995) (providing that VA may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that the veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any non-PTSD psychiatric disorder including bipolar disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history of the Veteran's psychiatric symptoms.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether there are any currently diagnosed psychiatric disorders other than PTSD, to include bipolar disorder.  

Second, for each currently diagnosed psychiatric disorder other than PTSD, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in, or is otherwise related to, active military service, including his service in Vietnam.

Third, for each currently diagnosed psychiatric disorder other than PTSD, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder is caused or aggravated by the now service-connected PTSD.  

4.  After any additional records are associated with the claims file, provide the Veteran with an examination from an appropriate medical professional to determine the etiology of right upper extremity disorders and right lower extremity disorders.  The claims folder must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The VA examiner must answer the following questions: 

First, identify all upper extremity disorders.  Specifically address if there is any right upper extremity peripheral neuropathy.

Second, if peripheral neuropathy is diagnosed, is it of the type presumed to be associated with herbicide exposure?

Third, for each diagnosed right upper extremity disorder, is it at least as likely as not (i.e., 50 percent or more probable) that that disorder began during service or is otherwise causally related service, to include the Veteran's presumed herbicide exposure in service (regardless of the fact that the Veteran's type of peripheral neuropathy is not the "early-onset" type presumed to be associated with herbicide exposure)? 

Fourth, for each diagnosed right upper extremity disorder, is it at least as likely as not (i.e., 50 percent or more probable) that that disorder was caused or aggravated by now service-connected diabetes mellitus?

Fifth, identify all right lower extremity disorders.  Specifically address if there is any right lower peripheral neuropathy or radiculopathy.

Sixth, for each diagnosed right lower extremity disorder, is it at least as likely as not (i.e., 50 percent or more probable) that that disorder began during service or is otherwise causally related to service, to include the Veteran's presumed herbicide exposure in service (regardless of the fact that the Veteran's type of peripheral neuropathy is not the "early-onset" type presumed to be associated with herbicide exposure)? 

Seventh, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed right lower extremity disorder was caused or aggravated by the service-connected left lower extremity neuropathy.

Eighth, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed right lower extremity disorder was caused or aggravated by the service-connected diabetes mellitus.

5.	After any additional records are associated with the claims file, provide the Veteran with an examination from an appropriate medical professional to determine the etiology of any diagnosed bilateral foot and/or toe disorders.  The claims folder must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The VA examiner must answer the following questions: 

First, does the Veteran have a current disorder of the bilateral feet and/or toes? Please specifically identify all disorders, to include whether there is diabetic neuropathy.

Second, for each currently diagnosed bilateral foot disorder and toe disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in, or is otherwise related to, active military service, or alternatively is caused or aggravated by the service-connected diabetes mellitus.  

6.  After any additional records are associated with the claims file, provide the Veteran with an examination to determine the etiology of a back disorder.  The claims folder must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, provide all current back disorders.  

Second, the examiner must opine regarding each diagnosed back disability whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability began during active service or is related to an incident during service, to include the Veteran incurring a fall in October 1971 during Vietnam.

Third, for each currently diagnosed back disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder is caused or aggravated by the service-connected left lower extremity neuropathy.  

7.  After all additional records are associated with the claims file, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his service connected left lower extremity neuropathy.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should report all signs and symptoms necessary for rating the Veteran's service connected neuropathy under the rating criteria, utilizing the appropriate Disability Benefits Questionnaire (DBQ).

8.  Obtain a Social and Industrial Survey to ascertain the Veteran's social interactions and work or work-like functioning in recent years. The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities.  Those disabilities now include PTSD and diabetes mellitus, as well as right knee dislocation and left lower extremity peripheral neuropathy.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  Review each examination report to ensure that it is in 
complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

      11.  After completing the above action, and any other 
development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


